DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the first and second bearing are provided on an outer circumferential surface of the lower first and second shaft. It is unclear if there is a typographical error and the second bearing is meant to be claimed on a lower section of the first shaft (as seen in Fig.10 and [0094] of the instant application) or if the current recitation of the limitations is the desired recitation. 
Claim 2 recites the limitation "the lower section" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Further as to claim 2, applicant states the phrase “lower section” with respect to first and second shafts. It is unclear if the lower section is meant to be that same as a lower end recited in 
The remaining claims are rejected for dependence on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20050166643A1).
Regarding claim 1, Cho discloses a washing machine (Fig.2) comprising: a case (Fig.2 ref 10); an outer tub (Fig.2 ref 20); an inner tub (Fig.2 ref 30) within the outer tub; a pulsator (Fig.2 ref 35) within the inner tub and configured to rotate; and a drive assembly. The drive assembly comprising: a drive motor (Fig.2 ref 200) with a rotor and stator (Fig.3 refs 250 & 210); a first shaft (Fig.3 ref 110) with an upper and lower end (Fig.3 refs 111 & 115) with the 
Regarding claim 9, Modified Cho teaches the assembly of claim 1, wherein the lower end of the first shaft includes a first coupler serrating fitting assembly provided on an outer circumferential surface [0099]; the lower end of the second shaft includes a second coupler serration-fitting assembly provided on an inner circumferential surface [0100]; and the coupler includes an inner surface serration fitted with the serration of the first coupler serration fitting assembly and an outer surface serration fitted with second coupler serration fitting assembly (see [0099-0100] stating the ends of the shaft have corresponding teeth/elements to fit serration, Fig.5A ref 254, and Fig.3 showing that the shaft fits through said coupler to make contact with the serrated portion of the rotor, thus the coupler must have corresponding serration fitments).
.

Claims 2-6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20050166643A1) as applied to claim 1 above, and further in view of Lim (US20020166349A1) and evidentiary NPL (see attached).
Regarding claim 2, Cho teaches the drive assembly of claim 1, further comprising: what appears to be a first bearing (see Cho Fig.3 small bearing like element between refs 315 and 310) supporting an upper outer circumferential surface of a lower section of the first shaft; a second bearing (Fig.3 ref 103) supporting a lower outer circumferential surface of the lower section of the second shaft; and the coupler is at least partially provided between the two bearings (see Figs 3 and 8b). However assuming arguendo that Cho does not state that such an element is a first bearing, the use of bearings to support lower shafts is known in the art as evidenced by Lim.
Lim discloses a drive mechanism for a washing machine (abstract) wherein upper and lower bearings (Fig.4 refs 35 & 36) are utilized in order to support an upper portion and lower portion of a first shaft (Fig.5 ref 18) during rotation [0065]. Lim and Cho are analogous in the art of drive mechanisms for washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the drive assembly of Cho to include a bearing located on an outer circumferential surface of the lower shaft in order to support rotation of said shaft (Lim [0065]). Alternatively, in the case that the claim features a typo described above in the 35 U.S.C. 112(b) 
Regarding claim 3, Modified Cho teaches the assembly of claim 2, wherein the clutch includes a clutch drive component (Cho Fig.3 ref 340) that generates force to move the clutch, and a clutch moving component (Cho Fig.3 ref 321) that is connected to the coupler and moves in the axial direction via the force from the clutch drive component. The clutch moving component is at least partially provided between the first and second bearing in the axial direction (see Cho Fig.8b).
Regarding claim 4-6, Modified Cho teaches the assembly of claims 2-3 (see alternative rejection of claim 2), wherein the inner sides of the first and second bearing are supported by the first shaft, the outer sides of the bearing are supported by the second shaft, the bearings are provided in a radial direction of the first shaft between the first and second shaft (see Cho Fig.3), and the clutch moving component is provided radially outside the second shaft (see Cho Fig.9A showing relative size of the moving component, ref 321, in comparison to the coupler, and its partially radial configuration, in conjunction with Fig.8b showcasing said coupler and moving component being disposed outwardly in a radial direction from the second shaft).
Regarding claim 8, Modified Cho teaches the drive assembly of claim 3, but does not teach the drive component being a solenoid and the moving component moving via electromagnetic force. However Lim discloses a drive mechanism for a washing machine (abstract) wherein an electromagnetic clutch is utilized [0101]. The electromagnetic clutch .


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20050166643A1) as applied to claim 1 above, and further in view of Kim (US20190017211A1).
Regarding claim 11, Modified Cho teaches the assembly of claim 1, wherein there is a bearing housing (Cho Fig.3 ref 150) through which both shafts penetrate, but does not explicitly teach the coupler and clutch provided within a bearing housing. However such a feature would have been obvious to one of ordinary skill in the art in light of the teachings of Kim.
Kim discloses a clutch assembly for a washing machine (abstract), wherein Kim further discloses that it is desired to provide the clutch within a housing in order to protect and its internal configuration [0060]. Accordingly, the teachings of Kim would supply one of ordinary skill in the art with a reasonable understanding that it is desired to protect the clutch and its 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the clutch and coupler of Modified Cho to provide them within the bearing housing in order to protect the clutch and its components (Kim [0060]).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20050166643A1) and Kim (US20190017211A1) as applied to claim 11 above, and further in view of Kim (KR100370010B1, hereafter K1).
Regarding claim 12, Modified Cho teaches the assembly of claim 11, further comprising: an upper side support bearing for an upper section of the second shaft (Fig.3 ref 102); and a lower side support bearing for a lower section of the second shaft (Fig.3 ref 103) that support their respective portions of the shaft. Modified Cho does not teach that the clutch is provided between the upper and lower support bearings, however, such a feature is known in the art as evidenced by K1.
K1 discloses a drive mechanism for a washing machine (abstract) wherein K1 discloses that increasing the distance between bearings can decrease stress on the bearing and increase its service life [0018-0019]. K1 and Cho are analogous in the art of driving mechanisms for washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the bearings of Modified Cho such that the bearings are spaced apart as far as possible from each other in order to increase service life of the bearings (K1 [0018-0019]). Further, since Modified Cho places the coupler and clutch within the bearing housing, 
Regarding claim 13, Modified Cho teaches the assembly of claim 12, wherein since the clutch is provided within the bearing housing and clutch is larger in size than the second shaft (see Cho Fig.3), the clutch is located between the second shaft and bearing housing.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US20050166643A1), Kim (US20190017211A1), and Kim (KR100370010B1, hereafter K1) as applied to claim 12 above, and further in view of Lim (US20020166349A1).
Regarding claim 14, Modified Cho teaches the assembly of claim 12, wherein the bearing housing includes a first sleeve (Cho Fig.3 portion where ref 102 is provided) and a third sleeve (Cho Fig.3 portion where ref 103 is provided) that support respective upper and lower portions of the second shaft. Modified Cho does not disclose a second sleeve within the housing for supporting the clutch. However, casings for supporting clutches is known in the art as evidenced by Lim.
Lim discloses a drive mechanism for a washing machine (abstract) wherein an electromagnetic clutch is utilized [0101]. The electromagnetic clutch mechanism uses a solenoid coil (Figs.8-13 ref 146) to move a coupling (Figs.8-13 ref 141) in an axial direction via a moving component (Figs.8-13 ref 143) in order to effect coupling of the desired shafts [0114-0117]. Further, the magnetic clutch mechanism utilizes a casing (Fig.11 ref 147, synonymous to a sleeve) to support the magnetic clutch mechanism [0115-0116]. Magnetic clutch mechanisms are a known alternative to convention lever type clutches [0101]. Lim and Cho are analogous in the art of driving mechanisms for washing machines.
.

Claims 15-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20050166643A1) in view of evidentiary NPL (see attached).
Regarding claims 15-16 & 20 Cho discloses a washing machine (Fig.2) comprising: a case (Fig.2 ref 10); an outer tub (Fig.2 ref 20); an inner tub (Fig.2 ref 30) within the outer tub; a pulsator (Fig.2 ref 35) within the inner tub and configured to rotate; and a drive assembly. The drive assembly comprising: a drive motor (Fig.2 ref 200); a first shaft (Fig.3 ref 110) connected to the motor (see Fig.3) to rotate a pulsator (see Fig.2); a second shaft (Fig.3 ref 120) at least partially surrounding the first shaft adjacent the motor; a coupler (Fig.3 ref 310) provided at a side of the second shaft, configured to be movable in an axial direction of the first shaft (see Figs.3 & 8b), and configured to connect and disconnect the second shaft to and from the motor [0135]; a clutch (Fig.3 ref 300) providing power to move the coupler in the axial direction; a first bearing supporting an upper outer circumferential surface of a lower section of the first shaft (Fig.8b see portion near ref 125 and below ref 130 that is merely a smaller version of bearing ref 103 and located between the first and second shaft); a second bearing supporting a lower outer circumferential surface of the lower section of the first shaft (see Fig.8b portion between ref 310 
Regarding claim 17, Modified Cho teaches the assembly of claim 2, wherein the clutch includes a clutch drive component (Cho Fig.3 ref 340) that generates force to move the clutch, and a clutch moving component (Cho Fig.3 ref 321) that is connected to the coupler and moves in the axial direction via the force from the clutch drive component. The clutch moving component is at least partially provided between the first and second bearing in the axial direction (see Cho Fig.8b).
Regarding claim 18, Modified Cho teaches the assembly of claim 17 wherein the clutch moving component is provided radially outwardly of the second shaft (see Figs.8-8b showcasing said coupler and moving component being disposed outwardly in a radial direction from the second shaft).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7 and 19 require the coupler be connected to the clutch moving component through the second shaft. This is understood to mean that the second shaft must be physically located between the coupler and the clutch moving component (as seen by Fig.10 of the instant application). Such a limitation, in combination with the limitation that the coupler and clutch moving component being located between two bearings between the shafts, thereby defines a structure where a coupler unit for engaging the second shaft is actually located within the second shaft. This is in stark contrast to any prior art recited, which showcases a clutch with a coupling portion defined below the first and second shafts with corresponding coupling portions that are also located below the shafts and moves into engagement outside of the second shaft. This change in structure is not considered to be a mere possible rearrangement that a skilled artisan could perform without any unexpected results as the structure indicate a novel configuration for a clutch and coupler for a drive assembly of a washing machine that allows for increased washing capacity and bearing life. There appears to be no prior art, on the record, which cures the deficiencies of the prior art recited, while also providing one of ordinary skill in the art with reasonable motivation to perform a modification that renders the invention obvious. Thus claims 7 & 19 are considered to be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711